Citation Nr: 0703245	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied reopening the veteran's claim 
for service connection for sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Following the issuance of the April 2004 Statement of the 
Case (SSOC), new medical records were added to the claims 
file that the RO has not considered, nor did the veteran or 
his representative waive initial consideration by the RO.  
Specifically, pertinent VA medical records dated from January 
2004 to May 2004 were added to the claims file.  On remand, 
the additional evidence must be considered.  38 C.F.R. 
§ 19.31(b)(1) (2006) (A SSOC will be furnished if the RO 
receives additional pertinent evidence after an SOC or most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board).   

Additionally, on April 18, 2006, the veteran was scheduled to 
appear at a travel board hearing.  On April 17, 2006, the 
veteran called the RO stating that he would not report for 
the hearing the next day due to unpreparedness and asked to 
reschedule the hearing.  The veteran's statement has been 
considered a motion for hearing request, and the motion has 
been granted.  See April 17, 2006 Report of Contact and 38 
C.F.R. § 20.704(c).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the April 2004 SOC.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

2.  Thereafter, schedule the veteran for a 
travel board hearing. The veteran should 
be notified in writing of the date, time 
and location of the hearing.

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



